Citation Nr: 1002121	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2006, for the grant of service connection for lung cancer for 
the purpose of accrued benefits.

2.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for the purpose of accrued benefits.   


REPRESENTATION

Appellant represented by:	D. Alan Hinton, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to November 
1969.  The Veteran died in November 2006.  The Appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim under 38 U.S.C.A. § 1151 for the purpose of accrued 
benefits is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

On May 17, 2006, the Veteran was diagnosed with lung cancer; 
on May 25, 2006, the Veteran's claim of service connection 
for lung cancer was received at the RO; the Veteran died on 
November [redacted], 2006; at the time of the Veteran's death, he had 
a pending claim of service connection for lung cancer. 


CONCLUSION OF LAW

The criteria for an effective date before May 17, 2006, for 
the grant of service connection for lung cancer for the 
purpose of accrued benefits have not been met.  38 U.S.C.A. 
§§ 5110, 5121A (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.816, 
3.1000 (2009). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).



The RO provided the Appellant post-adjudication VCAA notice 
by letter in January 2007 and by the statement of the case in 
April 2008.  The Appellant was notified that benefits due and 
unpaid to which the Veteran was entitled at his death would 
be paid to a surviving spouse.  The Appellant was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency such as 
private medical records or with her authorization VA would 
obtain any non-Federal records on her behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was 
pre-adjudication notice). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing defect 
does not mean that the Board must delay adjudication of the 
appeal so that corrective notice can be provided, rather, 
such delay for corrective notice is required only if the 
defect has been prejudicial to the Appellant.  Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  To have been prejudicial, 
the defect in the notice must be shown to have affected the 
essential fairness of the adjudication.  



While the information in the statement of the case is not 
VCAA notice, from the information provided, a reasonable 
person would understand what was needed to substantiate the 
claim for an earlier effect date.  Also the Appellant was 
afforded the opportunity to submit additional argument and 
evidence.  As the timing defect did not affect the essential 
fairness of the adjudication, the defect was harmless.   
Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2006) (the key 
to determining whether an error is prejudicial is the effect 
of the error on the essential fairness of the adjudication.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service records, and the Appellant has submitted evidence.

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Appellant in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued Benefits

The Veteran served in River Patrol Flotilla 5 in 1968 and in 
1969 in Vietnam, where it was presumed he was exposed to 
Agent Orange. 



VA records show that on May 17, 2006, the Veteran was 
clinically diagnosed with lung cancer.  On May 25, 2006, the 
Veteran's claim of service connection for lung cancer was 
received at the RO.  The Veteran died on November [redacted], 2006.  
At the time of the Veteran's death, he had a pending claim of 
service connection for lung cancer.

In a rating decision in November 2006, the RO granted service 
connection for lung cancer on a presumptive basis as due to 
exposure to Agent Orange, assigning an effective date of May 
17, 2006. 

Periodic monetary benefits, accrued benefits, authorized 
under laws administered by the Department of Veterans 
Affairs, to which a Veteran was entitled at his death under 
existing ratings or decisions or based on evidence in the 
file at date of death, and due and unpaid will, upon the 
death of such person, be paid his spouse.  An application for 
accrued benefits must be filed within 1 year after the date 
of death. 
38 C.F.R. § 3.1000.  In November 2006, the Appellant timely 
filed a claim for dependency and indemnity compensation, 
including a claim for accrued benefits. 

With respect to an effective date based on presumptive 
service connection for lung cancer presumed to be caused by 
exposure to Agent Orange in Vietnam, VA has issued 38 C.F.R. 
§ 3.816 to implement orders of a United States District Court 
in the class action of Nehmer v. United States Department of 
Veteran's Affairs.  Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).



Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a 
surviving spouse of a Vietnam Veteran who died of a 
respiratory cancer, including lung cancer, due to exposure to 
Agent Orange. 38 C.F.R. § 3.816(a)(1)(ii).  The regulation 
applies to a claim for dependency and indemnity compensation 
to include accrued benefits that was either pending before VA 
on May 3, 1989, or was received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, 
in this case, June 1994, or the claim of dependency and 
indemnity compensation, including accrued benefits, was 
previously denied between September 25, 1985, and May 3, 
1989.  As neither circumstances exist in this case, the 
effective date of the award of service connection shall be 
determined in accordance with either 38 C.F.R. § 3.114 or 
§ 3.400.  38 C.F.R. § 3.816(d).

Under 38 C.F.R. § 3.114, an earlier effective date may 
potentially be granted based on a liberalizing law.  In order 
for a claimant to be eligible for a retroactive payment under 
§ 3.114, the evidence must show that all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law existed.  In this case, the Veteran died of 
lung cancer due to exposure to Agent Orange, and lung cancer 
was added to the list of diseases subject to presumptive 
service connection for a veteran who was exposes to Agent 
Orange in 1994.  

As the Veteran's cancer was first shown in 2006, the record 
does not establish that lung cancer was present on the 
effective date of the liberalizing law in 1994.  And the 
criteria for an earlier effect date under 38 C.F.R. § 3.114 
have not been met. 

As the provisions of 38 C.F.R. § 3.816 and 38 C.F.R. § 3.114, 
pertaining to effective dates, do not apply, the effective 
date is determined under 38 C.F.R. § 3.400.  



Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection is the date entitlement arose 
if the claim is received within one year of service 
separation, or the later of the date entitlement arose or the 
date of receipt of claim.   

A "claim" includes a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  

A formal claim is a specific claim in the form prescribed by 
the Secretary. 38 C.F.R. § 3.151.  And there is no record of 
receipt of a claim of service connection for lung cancer 
filed by the Veteran before May 25, 2006.  

Also, any communication or action indicating intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  
38 C.F.R. § 3.155.

Before May 25, 2006, there was no communication or action 
received by VA from the Veteran of intent to claim service 
connection for lung cancer, constituting an informal claim 
under 38 C.F.R. § 3.155.  

The Appellant does not argue and record does not show that 
the Veteran filed either a formal or informal claim of 
service connection for lung cancer before May 25, 2006. 

The Appellant does argue that the effective date of service 
connection for lung cancer should be June 25, 2005, when a X-
ray by VA showed an opacity in the right upper lung.  

Under 38 C.F.R. § 3.157, a VA treatment record may serve as 
an informal claim if the claim pertains to a claim for 
increase or claim to reopen, it does not apply to an initial 
claim for service connection.  For this reason, the VA report 
of X-ray in June 2005, is not an informal claim under 
38 C.F.R. § 3.157. 

As the Veteran separated from service in November 1969 and 
entitlement arose May 17, 2006, when lung cancer was first 
diagnosed, the effective date can be no earlier than May 17, 
2006, under 38 C.F.R. § 3.400(b)(2)(ii).  

In conclusion, the criteria for an effective date before May 
17, 2006, have not been met. As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b) 


ORDER

An effective date earlier than May 17, 2006, for the grant of 
service connection for lung cancer is denied.


REMAND

In October 2006, the Veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151, based on the failure of the 
Portland VA Medical Center to follow up on or diagnose lung 
cancer after opaque mass was found on X-ray in June 2005. 

The Veteran died in November 2006.  

In November 2006, the Appellant filed a claim for accrued 
benefits.  As there was a pending claim under 38 U.S.C.A. 
§ 1151 at the time of the Veteran's death, the claim is 
included in the current appeal for accrued benefits.  

In September 2008, the RO notified the Appellant that the 
claim under 38 U.S.C.A. § 1151 could not be processed because 
she was already receiving dependency and indemnity 
compensation, implying that there was no additional 
compensation to be awarded.

As the accrued benefits claim has the potential for a 
retroactive award of compensation to the date of the alleged 
injury in June 2005 to the date of service connection for 
lung cancer in May 2006, the claim under 38 U.S.C.A. § 1151 
for the purpose of accrued benefits requires adjudication. 

Accordingly, the claim is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim 
under 38 U.S.C.A. § 1151 for the 
purpose of accrued benefits and develop 
the claim as necessary under the duty 
to assist.

2.  On completion of the foregoing, 
adjudicate the claim for accrued 
benefits under 38 U.S.C.A. § 1151 for 
VA medical treatment in June 2005.  If 
the benefit sought is denied, then 
provide the Appellant and her attorney 
a supplemental statement of the case 
and return the case to the Board

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


